United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS INSTALLATION FACILITIES &
ENVIRONMENT DIVISION, Quantico, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0774
Issued: November 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2019 appellant filed a timely appeal from a September 4, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a cardiac condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 6 and 13, 2018 appellant, then a 58-year-old high voltage electrician, filed
traumatic injury claims (Form CA-1) alleging that on March 4, 2018 he experienced chest pains
and a heart attack at approximately 9:30 a.m. while in the performance of duty.3 He stopped work
that day. Appellant was admitted to the hospital for a ST-elevation myocardial infarction (STEMI)
with stent and catheterization to left anterior descending (LAD) coronary artery.
On March 8, 2018 the employing establishment provided appellant with an authorization
for examination and/or treatment (Form CA-16) for “heart attack.”
In a development letter dated March 13, 2018, OWCP requested that appellant provide
additional factual and medical information to support his claim. A factual questionnaire was
provided for his completion. OWCP afforded appellant 30 days in which to submit the necessary
evidence.
OWCP received multiple hospital records, including diagnostic testing, from March 4
through 6, 2018. In a March 4, 2018 report, Dr. Khalid A. Abousy, a Board-certified cardiologist,
diagnosed an acute myocardial infraction. In a March 7, 2018 attending physician’s report (Form
CA-20), he indicated that appellant would be totally disabled for approximately one to two months
as a result of stent placement.
OWCP received progress notes dated March 13 and April 11, 2018, and an April 12, 2018
attending physician’s report (Form CA-20) from Dr. Abousy regarding appellant’s atherosclerotic
coronary artery disease, post March 4, 2018 STEMI anterior with stent and catheterization to LAD
coronary artery.
By decision dated April 17, 2018, OWCP denied appellant’s traumatic injury claim as he
had not established fact of injury. It found that the evidence submitted was insufficient to establish
that the event occurred as described because appellant had not submitted a response to its
questionnaire. OWCP concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On April 26, 2018 appellant requested a review of the written record before an OWCP
hearing representative. In an undated statement, he indicated that he had no prior history of cardiac
illness and that he was an essential and key employee during inclement weather and emergency
situations. On the day of the incident, appellant indicated that he was working under cold and
inclement weather, which included extremely high winds, to restore power to Quantico Marine
3

The initial Form CA-1 signed by D.P., Maintenance Mechanic Supervisor, indicated that appellant’s heart attack
did not occur while in the performance of duty. The subsequent Form CA-1 signed by N.F., Agency Reviewer,
indicated that appellant was injured while in the performance of duty.

2

Core Base. The Base was under Code Red weather alert conditions and this was his third straight
day of working 16-hour shifts. Appellant advised that his job required him to lift heavy equipment
or materials averaging 50 pounds and above. He noted that the stress of working 16 hours per day,
inappropriate equipment and gear, and the weight of the equipment and materials caused the stress
and physical strain on his body which he believed caused or contributed to his symptoms of chest
discomfort and body weakness and led to his cardiac condition. Appellant also described his work
activities the week leading up to his heart attack.
Additional medical reports from Dr. Abousy were received. In an April 30, 2018 report,
Dr. Abousy diagnosed coronary artery disease involving native coronary artery without angina
pectoris; presence of drug-coated stent in LAD coronary artery; essential hypertension; and
STEMI involving LAD coronary artery. In an April 30, 2018 a work capacity evaluation (Form
OWCP-5c), Dr. Abousy indicated that appellant was totally disabled from March 4 through
May 15, 2018. He advised that he could return to work with no restrictions on May 15, 2018. In
May 21, June 27 and August 8, 2018 work capacity evaluations (Form OWCP-5c), Dr. Abousy
provided appellant’s work-related restrictions. It also received a copy of Dr. Abousy’s
Certification of Health Care Provider for Employee’s Serious Health Condition (Family and
Medical Leave Act), which noted appellant’s medical course following his myocardial infraction.
An April 26, 2018 echocardiogram report was also received.
In a July 26, 2018 statement, D.P, Maintenance Mechanic Supervisor, indicated that on
March 4, 2018 appellant was asked to work overtime to repair some of the damaged electrical lines
that were knocked down by a wind storm that had occurred earlier in the week. He advised that
appellant had worked volunteer overtime prior to March 4, 2018 for 16 hours, but not on
March 4, 2018. D.P. included a copy of appellant’s time cards, noting that, on March 4, 2018,
appellant had only worked 2.75 hours before falling ill and being taken to the hospital. He
indicated all of the duties appellant mentioned were his normal every day duties as a high voltage
electrician. D.P. disputed appellant’s claim that the weather on March 4, 2018 was cold and
inclement with extremely high winds and attached a copy of a weather report for March 4, 2018.
He also disputed appellant’s claim that he had not been issued appropriate clothing and gear.
By decision dated September 4, 2018, an OWCP hearing representative converted
appellant’s traumatic injury claim into an occupational disease claim and affirmed OWCP’s
April 17, 2018 decision. The hearing representative found that appellant had established that his
position had “physical requirements” and that “he was working when emergency treatment was
obtained and he was treated for a myocardial infarction.” The hearing representative also found
that the medical evidence of record failed to establish that appellant’s myocardial infarction was
caused by his employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
4

Supra note 1.

3

time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.9 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a cardiac
condition causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted several reports from Dr. Abousy which noted
the March 4, 2018 myocardial infraction and placement of a stent in the LAD coronary artery.
Dr. Abousy also diagnosed coronary artery disease, essential hypertension, and orthostasis. He,
however, has not provided an opinion as to the cause of appellant’s cardiac conditions. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s

5

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
7
S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

9

M.B., Docket No. 17-1999 (issued November 13, 2018).

10

M.L., Docket No. 18-1605 (issued February 26, 2019).

4

condition is of no probative value on the issue of causal relationship.11 Therefore, Dr. Abousy’s
reports are insufficient to establish appellant’s claim.
OWCP also received multiple diagnostic reports taken during appellant’s hospital stay
along with an April 26, 2018 echocardiogram report. However, the Board has held that diagnostic
test reports lack probative value as they do not provide an opinion on causal relationship between
his employment incident and a diagnosed condition.12
Appellant’s honest belief that the factors of his federal employment caused his medical
condition, however sincerely held, does not constitute medical evidence sufficient to establish
causal relationship. As the record lacks rationalized medical evidence establishing causal
relationship between the accepted employment duties and appellant’s cardiac conditions, the
Board finds that appellant has not met his burden of proof.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.14
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cardiac
condition causally related to the accepted factors of his federal employment.

11

M.D., Docket No. 19-0338 (issued July 9, 2019); S.F., Docket No. 18-1030 (issued April 5, 2019); L.B., Docket
No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
12

T.H., Docket No. 18-1736 (issued March 13, 2019).

13

See B.K., Docket No. 19-0829 (issued September 25, 2019).

14

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 171062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the September 4, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

